230 F.2d 947
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VALLEY CITY FURNITURE COMPANY, Respondent.
No. 12624.
United States Court of Appeals Sixth Circuit.
February 27, 1956.

Petition for Enforcement of N. L. R. B. Order.
Marcel Malet-Prevost, Irving M. Herman, Washington, D. C., for petitioner.
Voorhies, Long, Ryan & McNair, Detroit, Mich., for respondent.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This petition for enforcement of an order of the National Labor Relations Board came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the findings of the National Labor Relations Board are sustained upon the record and considered as a whole;


3
And no reversible error appearing in the record:


4
It is ordered that the petition for enforcement of the order of the National Labor Relations Board issued December 15, 1954, be granted and that the said order be and it hereby is enforced.